Citation Nr: 1714977	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-08 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for cervical myositis with multilevel discogenic disease.

2.  Entitlement to a disability rating in excess of 20 percent for lumbar myositis, degenerative disc disease, with minimal disc protrusion, L4-L5.

3.  Entitlement to a total disability rating based upon unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the United States Army from February 1977 to August 1977.  He had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 and March 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In December 2016, during the pendency of the appeal, the Veteran filed a VA Form 21-8940 ("Veteran's Application for Increased Compensation Based on Unemployability").  The RO denied entitlement to a TDIU in a March 2017 rating decision.  The Board notes that although the Veteran has not specifically expressed disagreement with that decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the issue of entitlement to a TDIU will be considered as part and parcel of a claim for an increased rating when evidence of unemployability is raised.  As the Veteran has argued that his service-connected disabilities have rendered him unemployable, the Board finds that the issue of entitlement to a TDIU is properly in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2016, the Veteran filed a VA Form 9 in response to a March 2016 Supplemental Statement of the Case, indicating that he wished to participate in a Travel Board hearing regarding his pending claims.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran has not yet participated in a Board hearing regarding the claims on appeal, his request should be granted.  A remand is therefore warranted.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to have the Veteran scheduled for a Travel Board hearing in accordance with his request.  See VA Form 9 (April 2016).  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

